Exhibit 99 J. P. MORGAN CHASE & CO. and MORGAN GUARANTY TRUST COMPANY OF NEW YORK As of December 31, 2000, Morgan Guaranty Trust Company of New York ("Morgan Guaranty") was a wholly owned bank subsidiary of J.P. Morgan Chase & Co., a Delaware corporation whose principal office is located in New York, New York. Morgan Guaranty was a commercial bank offering a wide range of banking services to its customers both domestically and internationally. Its business was subject to examination and regulation by Federal and New York State banking authorities. On November 10, 2001, J. P. Morgan & Co. merged with The Chase Manhattan Bank. Upon consummation of the merger, The Chase Manhattan Bank changed its name to JP Morgan Chase & Co. The following table sets forth certain summarized financial information of J.P. Morgan Chase & Co. and for Morgan Guaranty as of the dates and for the periods indicated. The information presented for the years ended December 31, 2009, 2008, 2007, 2006, and 2005 in accordance with generally accepted accounting principles. Five-year summary of consolidated financial highlights (unaudited) (in millions, except per share, headcount and ratio data) As of or for the year ended December 31, 2008 (d) Selected income statement data Total net revenue $ Total noninterest expense Pre-provision profit (a) Provision for credit losses Provision for credit losses – accounting conformity (b) — Income from continuing operations before income tax expense/(benefit) Income tax expense/(benefit) ) Income from continuing operations Income from discontinued operations (c) — — — Income before extraordinary gain Extraordinary gain (d) 76 — — — Net income $ Per common share data Basic earnings (e) Income from continuing operations $ Net income Diluted earnings (e)(f) Income from continuing operations $ Net income Cash dividends declared per share Book value per share Common shares outstanding Average:Basic (e) Diluted (e) Common shares at period-end Share price High $ Low Close Market capitalization Selected ratios Return on common equity (“ROE”) (f) Income from continuing operations 6 % 2 % 13 % 12 % 8 % Net income 6 4 13 13 8 Return on tangible common equity (“ROTCE”) (f)(g) Income from continuing operations 10 4 22 24 15 Net income 10 6 22 24 15 Return on assets (“ROA”): Income from continuing operations Net income Overhead ratio 52 65 58 63 72 Tier 1 capital ratio Total capital ratio Tier 1 leverage ratio Tier 1 common capital ratio (h) Selected balance sheet data (period-end) Trading assets $ Securities Loans Total assets Deposits Long-term debt Common stockholders’ equity Total stockholders’ equity Headcount (a) Pre-provision profit is total net revenue less noninterest expense. The Firm believes that this financial measure is useful in assessing the ability of a lending institution to generate income in excess of its provision for credit losses. (b) Results for 2008 included an accounting conformity loan loss reserve provision related to the acquisition of Washington Mutual Bank’s banking operations. (c) On October1, 2006, JPMorgan Chase & Co. completed the exchange of selected corporate trust businesses for the consumer, business banking and middle-market banking businesses of The Bank of New York Company Inc. The results of operations of these corporate trust businesses are being reported as discontinued operations for each of the periods presented. (d) On September25, 2008, JPMorgan Chase acquired the banking operations of Washington Mutual. On May30, 2008, a wholly-owned subsidiary of JPMorgan Chase merged with and into The Bear Stearns Companies Inc. (“Bear Stearns”), and Bear Stearns became a wholly-owned subsidiary of JPMorgan Chase. The Washington Mutual acquisition resulted in negative goodwill, and accordingly, the Firm recorded an extraordinary gain. For additional information on these transactions, see Note 2 on pages 143–148 of this Annual Report. (e) Effective January1, 2009, the Firm implemented new FASB guidance for participating securities. Accordingly, prior-period amounts have been revised as required. For further discussion of the guidance, see Note 25 on page 224 of this Annual Report. (f) The calculation of 2009 earnings per share and net income applicable to common equity include a one-time, noncash reduction of $1.1billion, or $0.27 per share, resulting from repayment of U.S. Troubled Asset Relief Program (“TARP”) preferred capital in the second quarter of 2009. Excluding this reduction, the adjusted ROE and ROTCE were 7% and 11% for 2009. For further discussion, see “Explanation and reconciliation of the Firm’s use of non-GAAP financial measures” on pages 50–52 of this Annual Report. (g) For further discussion of ROTCE, a non-GAAP financial measure, see “Explanation and reconciliation of the Firm’s use of non-GAAP financial measures” on pages 50–52 of this Annual Report. (h) Tier 1 common is calculated as Tier 1 capital less qualifying perpetual preferred stock, qualifying trust preferred securities and qualifying minority interest in subsidiaries. The Firm uses the Tier 1 common capital ratio, a non-GAAP financial measure, to assess and compare the quality and composition of the Firm’s capital with the capital of other financial services companies. For further discussion, see Regulatory capital on pages 82–84 of this Annual Report. 38 JPMorgan Chase & Co. / 2009 Annual Report
